Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed November 22, 2021. Applicant’s response to the restriction/election requirement of May 4, 2021 has been entered. Claims 2, 3, 9, 19, and 22 have been amended; and no claims have been canceled or newly added. Claims 1-23 are pending in the application. 
Priority
Applicant’s claims for the benefit of prior-filed U.S. Provisional Patent Application Nos. 62/742,321 and 62/872,050, filed October 6, 2018 and July 9, 2019, respectively, under 35 U.S.C. 119(e), are acknowledged.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 10-14, 20, and 21, is acknowledged. Applicant’s elections of i) “liquid bath” as the species of means of applying heat, ii) “mixture of tableting additives” as the species of material added to the pulverized powder mixture, and iii) “a stirring rod” as the species of means of stirring are all also acknowledged. The Examiner has determined that claims 1, 2, 4, 10-14, 20, and 21 read on the elected subject matter. 
Accordingly, claims 3, 5-9, 15-19, 22, and 23 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim.
without traverse in the reply filed on November 22, 2021. Claims 1, 2, 4, 10-14, 20, and 21 are currently under examination. 
Claim Objections
Claims 2, 4, 13, and 14 are objected to for the following:
1. Claims 2 and 14 contain an extraneous semicolon between “wherein” and “the”.
2. Claims 4 and 13 contain an extraneous semicolon after “comprising”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 10-14, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 are indefinite for the following reasons:
1. Claim 1 is directed to a “method” but never specifies what the method is actually for or intended to accomplish. One of ordinary skill in the art cannot definitively ascertain what precisely is being made or is being treated, etc. The claim is effectively a set of active steps with no purpose or end. Since the claim never actually defines what 
2. Claim 1 stipulates that “upon the mixture reaching sufficient crystallization” the heat application and stirring are stopped. However, “sufficient crystallization” is an arbitrary and subjective criterion, and is even more cryptic in the context of an unspecified “method”, and thus one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. 
Claim 4. Which depends from claim 2, stipulates the step of “removing the mixture from each heating source”. The limitation “each heating source” implies that more than one heating source are necessarily present. However, there is insufficient antecedent basis for this limitation in the claim. 
Claim 10, which depends from claim 1, stipulates in a wherein clause that “the heat is substantially diffused”. The limitation “substantially” is arbitrary, relative, and subjective, and one of ordinary skill in the art cannot definitively ascertain the difference between “substantially diffused” and “diffused”. Moreover, one of ordinary skill in the art cannot definitively ascertain whether the limitation is describing a generic characteristic of the process (i.e. heating is resulting in the diffusion of heat through the mixture) or rather that the limitation is intended to necessarily introduce a required active step or heating means, or altogether exclude various types of heating means, such as by a convection oven. 
occasionally stirring” the mixture. The limitation “occasionally stirring” is arbitrary and subjective, and one of ordinary skill in the art cannot definitively ascertain how frequently is “occasionally”. 
Claims 2, 4, 10, 11, 13, 14, 20, and 21 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

I. Claims 1, 2, 4, 10-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous (Royal Queen Seeds [online]; 2017; i.e. “Royal Queen”), in view of Helmenstine (Thought Co. [online]; 2018) and Husband (The Sweet Science of Candymaking [online]; 2014).
I. Applicant Claims
Applicant’s elected subject matter is directed to a “method” comprising warming a sugar-based solution and warming a “cannabinoid concentrate” prior to mixing the two, mixing the sugar-based solution and the “cannabinoid concentrate”, applying heat to increase the temperature to initiate crystallization while stirring, upon the mixture beginning to crystallize, increasing the temperature and stirring speed even further, and, upon the mixture reaching “sufficient crystallization” removing the mixture from the heat and stopping the stirring, thus allowing the mixture to cool and to further crystallize; wherein the mixture can be occasionally stirred during cooling, and wherein the warming is caused by a liquid bath and the stirring is caused by a stirring rod or spatula.  
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)

Helmenstine discloses that maple syrup crystals are better than sugar crystals with a more complex flavor, and are fun to make, the maple syrup crystals formed by applying heat to increase the temperature to initiate crystallization while stirring, and upon the mixture reaching “sufficient crystallization”, removing the mixture from the heat, thus allowing the mixture to cool and to further crystallize.
Husband discloses that in the art of candymaking, and for sugar crystallization from syrup in particular, heating, stirring, and the manner of cooling are all results effective variables affecting the characteristics of sugar crystallization, e.g. the number and size of the crystals formed, and thus that the manner of heating, stirring, and cooling can be routinely optimized to achieve the desired results. For example, Husband teaches that increasing the temperature causes more sugar to dissolve in water, and that the amount of stirring, particularly during the cooling stage, significantly affects the final number and size of the sugar crystals, with stirring increasing the number and decreasing the size of the crystals formed.
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Royal Queen does not explicitly disclose that the sugar is in the form of a sugar-based solution (e.g. maple syrup); the step of warming (e.g. in a water bath) both the 
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Royal Queen, Helmenstine and Husband, outlined supra, to devise Applicant’s presently claimed method. 
Royal Queen discloses “cannabis sugar” and a method of making the same, the method comprising mixing sugar with a solution containing decarboxylated cannabis in alcohol (i.e. a “cannabinoid concentrate”), and applying heat to increase the temperature while stirring, to thus produce “cannabis sugar” crystals that can be used as a sweetener for drinks, e.g. coffee or tea, and other treats. Since Helmenstine discloses that maple syrup crystals are better than sugar crystals with a more complex flavor, and are fun to make, the maple syrup crystals formed by applying heat to increase the temperature to initiate crystallization while stirring, and upon the mixture reaching “sufficient crystallization”, removing the mixture from the heat, thus allowing the mixture to cool and to further crystallize, one of ordinary skill in the art would thus be motivated to mix maple syrup (i.e. a sugar based solution) and a “cannabinoid concentrate”, applying heat to increase the temperature to initiate crystallization while stirring, and, upon the mixture reaching “sufficient crystallization” removing the mixture 
Since Husband discloses that heating and stirring are results effective variables affecting the characteristics of the sugar crystallization achieved, such as the number and size of the crystals formed, and thus that the manner of heating, stirring, and cooling can be optimized to achieve the desired results, and in particular discloses that e.g. increasing the temperature causes more sugar to dissolve in water, leading to a more supersaturated solution, and that stirring significantly affects the final number and size of the sugar crystals, with stirring increasing the number and decreasing the size of the crystals formed, one of ordinary skill in the art would thus be able to optimize the degree of heating and manner of stirring, such as increasing the temperature and stirring speed even further once crystallization begins and before initiating the cooling step, and stirring the mixture occasionally during cooling, to achieve the desired crystallization results, including the desired crystal number and size. 
Finally, since maple syrup is rather thick and viscous at ambient room temperature, one of ordinary skill in the art would thus be motivated to warm up the maple syrup and the “cannabinoid concentrate” before mixing to thus make it easier to mix the two, and anyone of ordinary skill in the art would know this can be done simply by placing the maple syrup and the “cannabinoid concentrate” in a warming liquid bath.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Anonymous (Royal Queen Seeds [online]; 2017; i.e. “Royal Queen”), in view of Helmenstine (Thought Co. [online]; 2018), Husband (The Sweet Science of Candymaking [online]; 2014), and Anonymous (Ruby Sugar [online]; 2017; i.e. “Ruby”).
II. Applicant Claims
Applicant’s elected subject matter is directed to a “method” comprising warming a sugar-based solution and warming a “cannabinoid concentrate” prior to mixing the two, mixing the sugar-based solution and the “cannabinoid concentrate”, applying heat to increase the temperature to initiate crystallization while stirring, upon the mixture reaching “sufficient crystallization” removing the mixture from the heat and stopping the stirring, thus allowing the mixture to cool and to further crystallize; wherein the mixture includes 12 g of cannabinoid concentrate per kg of sugar-based solution. 
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)

Helmenstine discloses that maple syrup crystals are better than sugar crystals with a more complex flavor, and are fun to make, the maple syrup crystals formed by applying heat to increase the temperature to initiate crystallization while stirring, and upon the mixture reaching “sufficient crystallization”, removing the mixture from the heat, thus allowing the mixture to cool and to further crystallize.
Husband discloses that in the art of candymaking, and for sugar crystallization from syrup in particular, heating, stirring, and the manner of cooling are all results effective variables affecting the characteristics of sugar crystallization, e.g. the number and size of the crystals formed, and thus that the manner of heating, stirring, and cooling can be routinely optimized to achieve the desired results. For example, Husband teaches that increasing the temperature causes more sugar to dissolve in water, and that the amount of stirring, particularly during the cooling stage, significantly affects the final number and size of the sugar crystals, with stirring increasing the number and decreasing the size of the crystals formed.
Ruby discloses “cannabis sugar” (i.e. cannabis extract plus cane sugar) in which the amount of THC is 5 mg per 2.1 g serving (i.e. equivalent to about 2.5 g THC per kg).
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)

II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Royal Queen, Helmenstine, Husband, and Ruby, outlined supra, to devise Applicant’s presently claimed method. 
Royal Queen discloses “cannabis sugar” and a method of making the same, the method comprising mixing sugar with a solution containing decarboxylated cannabis in alcohol (i.e. a “cannabinoid concentrate”), and applying heat to increase the temperature while stirring, to thus produce “cannabis sugar” crystals that can be used as a sweetener for drinks, e.g. coffee or tea, and other treats. Since Helmenstine discloses that maple syrup crystals are better than sugar crystals with a more complex flavor, and are fun to make, the maple syrup crystals formed by applying heat to increase the temperature to initiate crystallization while stirring, and upon the mixture reaching “sufficient crystallization”, removing the mixture from the heat, thus allowing the mixture to cool and to further crystallize, one of ordinary skill in the art would thus be motivated to mix maple syrup (i.e. a sugar based solution) and a “cannabinoid concentrate”, applying heat to increase the temperature to initiate crystallization while 
Since Husband discloses that heating and stirring are results effective variables affecting the characteristics of the sugar crystallization achieved, such as the number and size of the crystals formed, and thus that the manner of heating, stirring, and cooling can be optimized to achieve the desired results, and in particular discloses that e.g. increasing the temperature causes more sugar to dissolve in water, leading to a more supersaturated solution, and that stirring significantly affects the final number and size of the sugar crystals, with stirring increasing the number and decreasing the size of the crystals formed, one of ordinary skill in the art would thus be able to optimize the degree of heating and manner of stirring, such as increasing the temperature and stirring speed even further once crystallization begins and before initiating the cooling step, and stirring the mixture occasionally during cooling, to achieve the desired crystallization results, including the desired crystal number and size. 
Moreover, since maple syrup is rather thick and viscous at ambient room temperature, one of ordinary skill in the art would thus be motivated to warm up the maple syrup and the “cannabinoid concentrate” before mixing to thus make it easier to mix the two, and anyone of ordinary skill in the art would know this can be done simply by placing the maple syrup and the “cannabinoid concentrate” in a warming liquid bath.

In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617